           Case 1:21-mj-00033-SH Document 16 Filed 01/27/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

United States of America                              §
                                                      §
vs.                                                   §      NO: AU:21-M -00033(1)
                                                      §
(1) Christopher Ray Grider                            §          Charging District’s
                                                      §          Case No. 1:21-CR-22-KBJ
                                                      §
                                                      §
                                                      §


                               COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the                District of               Columbia                       .

The defendant may need an interpreter for this language:                      N/A                                   .

        The defendant:     X will retain an attorney.

                              is requesting court-appointed counsel.

        The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy
of this order, to the charging district and deliver the defendant to the United States marshal for that district,
or to another officer authorized to receive the defendant. The marshal or officer in the charging district
should immediately notify the United States attorney and the clerk of court for that district of the
defendant’s arrival so that further proceedings may be promptly scheduled. The clerk of this district must
promptly transmit the papers and any bail to the charging district.




                                                          ______________________________
01/27/2021
                                                          SUSAN HIGHTOWER
                                                          UNITED STATES MAGISTRATE JUDGE
